Petition for Writ of Mandamus Denied and
Memorandum Opinion filed June 23, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00535-CV

In Re Wilma Reynolds,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On June 16, 2010, relator, Wilma Reynolds, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to compel the Honorable Randall Hufstetler, presiding
judge of the 300th District Court of Brazoria County, to set aside his June 2,
2010 order denying her motion to confer with children in chambers and cause a
record of the interview to be prepared and made part of the record in the
underlying suit to modify the parent-child relationship.  
Relator has not established her entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus and related emergency motion to stay proceedings. 

                                                                                    PER
CURIAM
 
Panel consists of Justices Anderson, Frost, and Seymore.